Citation Nr: 1215262	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 09-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a scar on the lower left abdomen claimed as secondary to service-connected erectile dysfunction. 

2. Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

3. Entitlement to an effective date prior to January 23, 2008 for the grant of service connection for bilateral hearing loss.

4. Entitlement to an effective date prior to January 23, 2008 for the grant of service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The May 2008 rating decision granted service connection for bilateral hearing loss and diabetes mellitus effective January 23, 2008. The June 2011 rating decision denied service connection for an abdominal scar. 

It was not clear from his May 2008 Notice of Disagreement ("NOD") to the May 2008 rating decision whether the Veteran intended to appeal the initial 20 percent disability evaluation assigned for diabetes mellitus. In a January 2011 Report of General Information, it was documented that the RO contacted the Veteran by telephone to clarify his NOD. The Veteran stated that he was not appealing the initial disability evaluation assigned for diabetes mellitus. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an abdominal scar secondary to service-connected erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The Veteran has Level I hearing loss in each ear. 

2. The Veteran's original claim for service connection for bilateral hearing loss was received on January 23, 2008. 

3. The Veteran's original claim for service connection for diabetes mellitus was received on January 23, 2008. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.353, 3.385, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2011).

2. The criteria for an effective date earlier than January 23, 2008 for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2011). 

3. The criteria for an effective date earlier than January 23, 2008 for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2008. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

With regard to the Veteran's claims for earlier effective dates for the grants of service connection for bilateral hearing loss and diabetes mellitus, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). In May 2008, the Veteran filed a timely NOD to the May 2008 rating decision that granted service connection for bilateral hearing loss and diabetes mellitus, and that decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). It is therefore proper for the Board to adjudicate his claims for earlier effective dates. Id. Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for bilateral hearing loss and diabetes mellitus, the VA General Counsel has held that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). As stated above, the appropriate notice has been given in this case. 


The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of VA audiological examinations in March 2008 and February 2011.

The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The March 2008 examiner also provided a rationale for the opinion which was the basis for the grant of service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011). In addition to dictating objective test results, the Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this case, the March 2008 and February 2011 examination reports included statements regarding the impact of the Veteran's hearing problems on his occupation and daily life. Specifically, the March 2008 examiner noted that the Veteran had difficulty hearing in "all settings," and the February 2011 examiner noted that the Veteran had difficulty hearing in adverse listening situations such as background noise and telephone conversations. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim 

The Veteran contends that his bilateral hearing loss is more severe than reflected by its initial noncompensable evaluation. Because his hearing loss is Level I in each ear, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385. Once a disability is established, levels of hearing loss are determined by considering the pure tone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss. 38 C.F.R. § 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as pure tone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate. In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used. Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear. 38 C.F.R. §§ 3.383, 3.385, 4.85(b). 

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa. 38 C.F.R. § 4.86. This method is used if the Veteran's pure tone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII. Id. The Veteran's puretone thresholds do not meet the standard for an exceptional pattern of hearing, and therefore Table VIa will not be used to calculate his disability. 

The Veteran underwent a VA audiology examination in March 2008. His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
70
70
LEFT

20
25
65
70

The average puretone threshold was 46 decibels in the right ear and 45 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear. The examiner noted that the Veteran had difficulty hearing in all settings, which was a description of the effect of his disability on his daily activities. 38 C.F.R. § 4.10; see Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Applying the results of the March 2008 examination to Table VI of the VA regulations yields a Roman numeral value of I in both ears. 

The Veteran underwent a second VA audiology examination in February 2011. His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
70
75
LEFT

20
20
65
70

The average puretone threshold was 45 decibels in the right ear and 44 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in both ears. The examiner noted that the Veteran had difficulty hearing in adverse listening situations such as conversations over the telephone or with background noise. This was a description of the effect of his disability on his daily activities. 38 C.F.R. § 4.10; Martinak, 21 Vet. App. at 455-56. 

Applying the results of the February 2011 examination to Table VI of the VA regulations yields a Roman numeral value of I in both ears. 

Applying the values of Level I hearing loss in each ear to Table VII, the Board must find that the Veteran's bilateral hearing loss warrants a noncompensable evaluation, and not more. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2011). The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria. The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level I hearing loss in each ear. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss. A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Lastly, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his bilateral hearing loss has caused unemployability. The Veteran stated at his February 2011 audiology examination that worked as a shuttle bus driver. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

Earlier Effective Date Claims

The Veteran contends that a date earlier than January 23, 2008 should be established for the grant of service connection for bilateral hearing loss and diabetes mellitus because he had these disabilities prior to filing his claim. Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155. An informal claim must identify the benefit sought. An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The Veteran filed his first claim for service connection for bilateral hearing loss and diabetes mellitus on January 23, 2008. The Board has reviewed the claims file in an attempt to find a basis for the award of an earlier effective date. Prior to January 23, 2008, there is no document of record that could be construed as a formal or informal claim for service connection for bilateral hearing loss or diabetes mellitus. Prior to January 23, 2008, the record consisted of documents regarding his marriages and the adjudication of his February 1971 claim for a left knee disability and a lump on the joint of his right finger. In his February 1971 claim, the Veteran did not mention bilateral hearing loss or diabetes mellitus. 

Although the Veteran asserts that he had been diagnosed with bilateral hearing loss and diabetes mellitus prior to filing his claim, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed. 38 U.S.C.A § 5110  (2010). A report of symptoms is not sufficient to create a claim for service connection. See Brannon v. West, 12 Vet. App. 32 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit). 

With regard to his claim for an earlier effective date for diabetes mellitus, an effective date can be up to one year earlier than the date of a claim if an award is made pursuant to a change in law. 38 U.S.C.A. § 5110(g). If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114. 

Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (2011). The term "covered herbicide diseases" includes diabetes mellitus. 38 C.F.R. § 3.816(b)(2)(i) (2011). The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c). The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed.Cir. 2002). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease. Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease. In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2). If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400. See 38 C.F.R. § 3.816(d).

In this case, the Veteran did not submit a claim for diabetes mellitus between May 3, 1989 and May 8, 2001, the effective date for the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides. Prior to January 23, 2008, the date of the Veteran's claim, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for diabetes mellitus. See 38 C.F.R. §§ 3.151(a) , 3.155(a) (2011). Accordingly, 38 C.F.R. § 3.816 does not apply, and the effective date of an award shall be determined according to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. 
§ 3.816(c)(4).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement. These provisions apply to original and reopened claims, as well as claims for increase. Id.; see also McCay v. Brown, 9 Vet. App. 183, 188   (1996), aff'd, 106 F.3d 1577, 1581   (Fed. Cir. 1997). In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114(a). The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001 as noted above. 

In this case, the record does not show that the Veteran was diagnosed with diabetes mellitus prior to May 8, 2001. After the Veteran filed his claim in January 23, 2008, he had an initial primary care visit to establish himself in the VA health care system. Prior to January 2011, there were no medical records in his claims file showing a diagnosis of diabetes mellitus. At his January 30, 2008 primary care visit, he stated he was diagnosed with diabetes mellitus in 1995. His medical records from that date are not associated with his claims file. He informed the VA physician that he received treatment from Dr. S., but lost his insurance and thus sought treatment from VA. 

In its February 2008 VCAA notice letter, the RO informed the Veteran that it was aware he received treatment from Dr. S., and supplied him with a VA Form 21-4142, Authorization and Consent to Release Information. He was informed that he needed to fill out and return this form so that the RO could obtain Dr. S.'s treatment records. The Veteran did not return the form and thus the RO could not obtain these records. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

As the record does not show that the Veteran was diagnosed with diabetes between May 3, 1989 and May 8, 2001 and continuously eligible from that time, an earlier effective date is not warranted for diabetes under 38 C.F.R. § 3.114.

In conclusion, as there is no document of record that constitutes a formal or informal claim for either bilateral hearing loss or diabetes mellitus prior to January 23, 2008, the preponderance of the evidence is against the Veteran's claims for earlier effective dates for the grant of service connection for bilateral hearing loss and diabetes mellitus. 38 U.S.C.A. § 5107(b). The appeals are denied. 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied. 

An effective date earlier than January 23, 2008 for the grant of service connection for bilateral hearing loss is denied. 

An effective date earlier than January 23, 2008 for the grant of service connection for diabetes mellitus is denied. 


REMAND

In a June 2011 rating decision, the RO denied the Veteran's claim for service connection for a scar on his lower abdomen, claimed as secondary to his service connected erectile dysfunction. In his August 2011 Substantive Appeal of his claims for earlier effective dates for the grant of service connection of bilateral hearing loss and diabetes mellitus, the Veteran asserted that the surgery which resulted in his scar was related to his erectile dysfunction and that, "[b]ecause [o]f this surgery which has left me scar[r]ed and never given the opportunity to have a child of my own I do feel that Agent Orange was a possible cause of my diagnosis...[.]" This constitutes a time NOD to the June 2011 rating decision. However, the RO has yet to promulgate a Statement of the Case on this issue. 

The Veteran's claim for service connection for an abdominal scar must be remanded to the RO for issuance of an SOC. 38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to service connection for an abdominal scar, secondary to service-connected erectile dysfunction. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


